Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the drawings are .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a flame  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 0007 describes the air delivery means disclosed in Claim 1 as an inducer motor configured to create negative pressure in the space separating the flame suppression tube from the heat exchanger tube.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 20120178031 A1) in view of Maricic et al (US 6478577 B1), hereinafter referred to as Maricic.
Regarding Claim 1, Roy teaches a burner system for gas-fired furnaces (Figure 3, 200) comprising: 
a burner box (Figure 3, assembly of 235 and 244) having one or more burner heads (Figure 3, 248) where ignition of a fuel takes place (Paragraph 0019), the burner box being linked to one or more heat exchanger tubes (Figure 3, 208); and
a blower configured to provide a mixture of flammable gas and air to the burner box (Figure 3, 236). 
Roy teaches a space separating the burner head from the heat exchanger tubes (Figure 3, space inside 204 separating 248 from 208), but does not teach a flame suppression tube extending from each of the one or more burner heads, the flame suppression tube extending in the direction of one of the one or more heat exchanger tubes, a space separating the flame suppression tube from the heat exchanger tube; 
However, Maricic teaches a flame suppression tube (Figure 5, 12) extending from each of one or more burner heads (Figure 5, extension of 12 from burner head 10), the flame suppression tube extending in the direction of one of the one or more heat exchanger tubes (Figure 5, extension of 12 in the discharge direction of 10). 
In view of the teachings or Maricic, an ordinary person skilled in the art at the time of the invention would be motivated to modify the burner heads of Roy et al to include flame suppression tubes extending from the in view of the teachings of Maricic to minimize the loss of heat transferred into the heat exchanger tubes while safeguarding the burner flames produced during the ignition stage of combustion from external factors in the space between the burner heads and the heat exchanger tubes.
Moreover, the combined teachings of Roy and Maricic teach an air delivery means (Roy Figure 3, combination of 210 and 238) to provide air in the space separating the flame suppression tube (Maricic Figure 5, 12) from the heat exchanger tube (Roy Figure 3, 208, see also Roy Paragraph 0019).
Regarding Claim 2, Roy in view of Maricic teaches wherein the air delivery means comprises an inducer motor (Roy Figure 3, 210) configured to create negative pressure in the space separating the flame suppression tube from the heat exchanger tube (Roy Paragraph 0019, “pulled through the heat exchanger”).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic et al and in further view of Rodgers (US 5562440 A).
Regarding Claim 3, Roy in view of Maricic et al teaches a burner head (Roy Figure 3, 248), but does not teach a burner heard made from a porous material. 
However, Rodgers teaches wherein the burner head (Figure 2, 42) is made from a porous material (Column 3, lines 3-5).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner head of Roy to include a head component made from a porous material in view of the teachings of Rodgers to reduce the velocity of the outgoing gas-air mixture, enabling a greater level of air entrainment when the mixture exits the flame suppression tube.
Regarding Claim 4, Roy in view of Maricic et al and Rodgers teaches wherein the burner head is made from a ceramic material or from metal fiber (Rodgers Column 3, lines 3-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic et al and in further view of Reeves (US 1424739 A).
Regarding Claim 5, Roy in view of Maricic et al does not teach wherein the flame suppression tube has one slot to facilitate cross ignition of a burner flame.
However, Reeves teaches a flame suppression tube (Figure 1, 1) having one slot (Figure 3, 7) to facilitate cross ignition of a burner flame (Column 2, lines 67-73).
In view of the teachings of Reeves, an ordinary person skilled in the art at the time of the invention would be motivated to modify the flame suppression tube of the combined teachings of Roy and Maricic et al to include a slot for cross-ignition in view of the teachings of Reeves to facilitate the production of flames across multiple burner outlets without requiring more than one ignitor.
Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic et al and in further view of Roy et al (US 20120178032 A1), hereinafter referred to as Roy et al ‘032.
Regarding Claim 5, Roy in view of Maricic et al does not teach wherein the flame suppression tube has one slot to facilitate cross ignition of a burner flame.
However, Roy et al ‘1201 teaches an attachment for a burner outlet tube (Figure 4, 142) having one slot (Figure 4, 146, see also Paragraph 0010) to facilitate cross ignition of a burner flame (Paragraph 0010).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression tube of Roy to include a slot for cross-ignition in view of the teachings of Roy et al ‘1201 to facilitate flame communication, allowing multiple flames to be ignited from a single igniter.
Regarding Claim 6, Roy in view of Maricic et al and Roy et al ‘1201 teaches wherein a length of the slot extends along a length of the outlet attachment taught by Roy et al ‘1201 (Roy et al ‘1201 Figure 4, slot 146), but does not teach wherein this length ranges from ¾ of an inch to one inch.
However, it would have been an obvious matter of design choice to make the length of the slot fall within the range provided since the applicant has not disclosed that the length of the slot has any criticality, solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations). 
Regarding Claim 7, Roy in view of Maricic et al and Roy et al ‘1201 teaches wherein the length of the slot extends from one end of the flame suppression tube towards the other end (Roy et al ‘1201 Figure 4, extension of slots 146 along the axis 147).
Regarding Claim 9, Roy in view of Roy et al ‘1201 does not teach wherein a width of the slot ranges from 0.4 inches to ¾ of an inch.
However, it would have been an obvious matter of design choice to make the width of the slot fall within the range provided since the applicant has not disclosed that the width of the slot has any criticality, solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations). 
Regarding Claim 10, Roy in view of Maricic et al and Roy et al ‘1201 teaches wherein the width of the slot extends along a circumference of the flame suppression tube (Roy et al ‘1201 Figure 4, extension of slots 146 along the circumference of outlet 145).
Regarding Claim 11, Roy in view of Maricic does not teach wherein the flame suppression tube has two slots to facilitate cross ignition of a burner flame.
However, Roy et al ’032 teaches wherein an outlet for a burner outlet tube (Figure 4, 142) has two slots (Figure 4, 146) to facilitate cross ignition of a burner flame (Paragraph 0010).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression tube of Roy to include two slots in view of the teachings of Roy et al ‘1201 to facilitate flame suppression in multiple directions, which is useful when the suppression tube is in between two burner heads in a larger arrangement.
Additionally, Applicant has not disclosed that having multiple slots in a flame suppression tube does anything more than produce the predictable result of allowing for flame spreading in two directions. Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the flame suppression tube of Roy and meet the claimed limitations in order to provide the predictable results of facilitating cross ignition in two directions.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Roy et al '1201 and Rodgers and in further view of Proscia et al (US 20110311924 A1).
Regarding Claim 8, Roy in view of Roy et al ‘1201 and Rodgers does not teach wherein the other end of the flame suppression tube has a flange to facilitate attachment of the flame suppression tube to the burner box. 
However, Proscia et al teaches wherein the other end of a flame suppression tube (Figure 7, 46) has a flange (Figure 7, flange component attached to tube 51) to facilitate attachment of the flame suppression tube to the burner box (Figure 7, attachment of 46 to 47 via through-holes and mating surfaces of the flange and corresponding surface of 47).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression tube of Roy in view of Roy et al ‘1201 and Rodgers to include a flange in view of the teachings of Proscia et al to improve system stability by providing a larger surface for securing the suppression tube to the burner box.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic and in further view of Koizol (US 5257616 A).
Regarding Claim 12, Roy in view of Maricic does not teach wherein the flame suppression tube is made from stainless steel or ceramic.
However, Koizol teaches wherein a flame outlet tube (Figure 1, 15) is made from stainless steel (Column 5, lines 54-56).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression tube of Roy to be made of stainless steel in view of the teachings of Koizol to improve the resistance of the suppression tube to high heat, improving the functional capabilities of the furnace assembly overall. 
Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic and in further view of Noman et al (US 20150128926 A1).
Regarding Claim 13, Roy in view of Maricic teaches a round flame tube (), but does not teach wherein a diameter of the flame suppression tube ranges from 1.5 inches to 2.5 inches.
However, Noman et al provides evidence that the diameter of the flame suppression tube is a known results-effective variable because Paragraph 0030 of Noman et al teaches that modifying the size of a burner outlet is effective at altering the air/fuel ratio used to produce the burner flame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the flame suppression tube of Roy in view of Maricic in view of the teachings of Noman et al, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).	
Regarding Claim 14, Roy in view of Maricic teaches a flame suppression tube with a length (), but does not teach wherein a length of the flame suppression tube ranges from 1.25 inch to 1.75 inches.
However, Noman et al provides evidence that the length of the flame suppression tube is a known results-effective variable because Paragraph 0030 of Noman et al teaches that altering the height of the tube is effective at optimizing the air/fuel mixture used to produce the burner flame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the flame suppression tube to range from 1.25-1.75 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding Claim 15, Roy in view of Maricic teaches a separation between the flame suppression tube and the heat exchanger tube (Roy Figure 3), does not teach wherein a minimum distance between the flame suppression tube and the nearest heat exchanger tube ranges from 2.75 inch to 3.0 inches.
However, Noman et al provides evidence that the distance between the flame suppression tube and the heat exchanger tube is a known results-effective variable because Paragraph 0037 of Noman et al teaches that altering the clearance between the burner outlet and the heat exchanger tube affects the fuel/air ratio during combustion.  In view of the teachings of Noman et al, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the flame suppression and heat exchanger tubes to be between 2.75-3.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic and in further view of Gianella et al (WO 2015062619 A1).
Regarding Claim 16, Roy in view of Maricic does not teach wherein the flame suppression tube is a radiant tube.
However, Gianella et al teaches an inner flame containment tube (Figure 4, 21) which comprises part of a radiant tube (Paragraph 0051).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression tube of Roy to have the flame suppression tube be made from a radiant tube in view of the teachings of Gianella et al in order to improve heat transfer capabilities of the tube, facilitating faster flame ignition at the burner outlet.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Maricic and Gianella et al and in further view of Watson et al (US 4878480 A1).
Regarding Claim 17, Roy in view of Maricic and Gianella et al teaches wherein the flame suppression tube is a radiant tube (Gianella et al Figure 4, 21), but does not teach wherein the flame suppression tube is configured to operate at temperatures up to 2,000 degrees Fahrenheit.
However, Watson et al teaches a radiant tube (Figure 1, 12) configured to operate at temperatures up to 2,000 degrees Fahrenheit (“temperature uniformity” at 2000 degrees Fahrenheit disclosed in Column 1, lines 38-41).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the flame suppression radiant tube of Roy in view of Gianella et al to be operable at temperatures up to 2,000 degrees Fahrenheit in view of the teachings of Watson et al to improve the versatility of the burner apparatus, allowing the full assembly to be utilized in industrial applications where high temperatures are common.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK P YOST/Examiner, Art Unit 3762                

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762